Case: 20-10974     Document: 00515861061         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 13, 2021
                                  No. 20-10974
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leonel Rodriguez-Caraveo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CR-1-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Leonel Rodriguez-Caraveo appeals his conviction for illegal reentry
   after deportation and his within-guidelines sentence of 32 months of
   imprisonment and three years of supervised release. He argues for the first
   time on appeal that 8 U.S.C. § 1326(b) is unconstitutional because it allows a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10974      Document: 00515861061           Page: 2    Date Filed: 05/13/2021




                                     No. 20-10974


   sentence above the otherwise applicable statutory maximum based on facts
   that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. He also makes the related argument that his guilty plea
   was involuntary because he was not informed that his prior felony conviction
   was an element of the offense. He concedes that these issues are foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve them for possible Supreme Court review. Agreeing that the issues
   are foreclosed, the Government has filed a motion for summary affirmance
   and, in the alternative, a motion for an extension of time to file a brief.
          The parties are correct that Rodriguez-Caraveo’s arguments are
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007).     Accordingly, the Government’s motion for summary
   affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969), the Government’s alternative motion for an
   extension of time to file a brief is DENIED as moot, and the judgment is
   AFFIRMED.




                                           2